DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the epitaxial layer of the ESD" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 3, 6, 7, 10, 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Albrecht et al. US 2007/0258500.


    PNG
    media_image1.png
    341
    562
    media_image1.png
    Greyscale

Regarding claim 1, Albrecht et al. Fig. 1 discloses a solid state transducer device, comprising: 
a solid state emitter (SSE) 7 including a first semiconductor layer 3, a second semiconductor layer 4, and an active layer 5a between the first and second semiconductor layers; 
an electrostatic discharge (ESD) device 8 carried by the SSE, the ESD device and the SSE including a first shared contact 12 and a second shared contact 11, with the first and second shared contacts being the only externally accessible active electrical contacts for both the SSE and the ESD device; and 
19 extending through at least the active layer 5a of the SSE, and forming the first shared contact 12 between the SSE and the ESD device.  

Regarding claim 2, Albrecht et al. Fig. 1 discloses the solid state transducer device of claim 1, wherein the via 12 comprises a conductive material surrounded by an insulating material 16 that electrically isolates the conductive material from the active layer, wherein the first shared contact 12 includes the conductive material.  

Regarding claim 3, Albrecht et al. Fig. 1 discloses the solid state transducer device of claim 1, wherein the via 19 extends through a layer 14 positioned between the ESD device and the SSE to electrically isolate the ESD device from the SSE.  

Regarding claim 6, Albrecht et al. Fig. 1 discloses the solid state transducer device of claim 1, further comprising:  -14- 147096198.1Attorney Docket No. 010829-9047.US05 Client Reference No. 2010-0472.05/US 
a buffer layer 14 positioned between the epitaxial layer of the ESD device and the SSE, wherein the buffer layer includes a large-bandgap semiconductor material [0026], and wherein the via 19 extends through the buffer layer.  

Regarding claim 7, Albrecht et al. Fig. 1 discloses the solid state transducer device of claim 1, wherein the via 19 electrically connects the second semiconductor layer 4 of the SSE to an ESD junction 5b of the ESD device.  

claim 10, Albrecht et al. Fig. 1 discloses the solid state transducer device of claim 7, further comprising: a support substrate 1 coupled to the ESD device 8 at the second shared contact 11, the support substrate configured to provide a path for electrical current flow during an ESD event [0029].  

Regarding claim 11, Albrecht et al. Fig. 1 discloses the solid state transducer device of claim 1, wherein the ESD device 8 is coupled with the SSE 7 in parallel, forming a diode connected between the first 12 and second 11 shared contacts [0029]. 

Regarding claim 12, Albrecht et al. Fig. 1 discloses the solid state transducer device of claim 1. Albrecht et al. implicitly discloses wherein the first shared contact 12 is configured to couple with a power source that is further coupled to a controller configured to direct the power source [0031]-[0032].  

Allowable Subject Matter
Claims 4, 5, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-16 are allowed over the prior art of record. The prior art of record neither anticipates nor renders obvious wherein: 
the ESD device includes a portion of the epitaxial substrate; and-15- 147096198.1Attorney Docket No. 010829-9047.US05Client Reference No. 2010-0472.05/USthe ESD device and the SSE include a first shared contact and a second shared contact, with the first and second shared contacts being the only externally accessible active electrical 
Claims 17-20 are allowed over the prior art of record. The prior art of record neither anticipates nor renders obvious a reflective material coupled to the first semiconductor layer; and an electrostatic discharge (ESD) device coupled to the reflective material, wherein the ESD device and the SSE include a first shared contact and a second shared contact, with the first and second shared contacts being the only externally accessible active electrical contacts for both the SSE and the ESD device; and a via extending through the reflective material and at least a portion of the SSE, and forming the first shared contact between the SSE and the ESD device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898